                               Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 1 of 21

 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

                 Southern District of Texas

 Case number (If known):                              Chapter you are filing under:
                                                      ❑         Chapter 7
                                                      ✔
                                                      ❑         Chapter 11
                                                      ❑         Chapter 12
                                                      ❑         Chapter 13
                                                                                                                                                 ❑Check if this is an
                                                                                                                                                    amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your              Scott
       government-issued picture                   First name                                                       First name
       identification (for example, your
                                                   Vincent
       driver’s license or passport).
                                                   Middle name                                                      Middle name
       Bring your picture identification to        Van Dyke
       your meeting with the trustee.              Last name                                                        Last name


                                                   Suffix (Sr., Jr, II, III)                                         Suffix (Sr., Jr, II, III)




  2.   All other names you have used
       in the last 8 years
                                                   First name                                                       First name
       Include your married or maiden
       names.                                      Middle name                                                      Middle name


                                                   Last name                                                        Last name




                                                   First name                                                       First name


                                                   Middle name                                                      Middle name


                                                   Last name                                                        Last name




  3.   Only the last 4 digits of your
                                                   xxx - xx - 2        4       3   3                                xxx - xx -
       Social Security number or
       federal Individual Taxpayer                 OR                                                               OR
       Identification number                       9xx - xx -                                                       9xx - xx -
       (ITIN)




Official Form 101                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                            page 1
                             Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 2 of 21

 Debtor 1            Scott               Vincent                        Van Dyke                                                Case number (if known)
                     First Name          Middle Name                    Last Name


                                          About Debtor 1:                                                            About Debtor 2 (Spouse Only in a Joint Case):



                                          ❑I have not used any business names or EINs.                               ❑I have not used any business names or EINs.
  4.   Any business names and
       Employer Identification
       Numbers (EIN) you have used
                                          Anglo-Dutch Energy, LLC
       in the last 8 years
                                          Business name                                                              Business name
       Include trade names and doing
       business as names                  Anglo-Dutch (Tenge), LLC
                                          Business name                                                              Business name

                                           7       6   -   0       5     3       4       -   0       4       1                    -
                                          EIN                                                                        EIN

                                           7       6   -   0       4     3   -       0       1       4   -       0                -
                                          EIN                                                                        EIN

                                          See continuation page.



                                                                                                                     If Debtor 2 lives at a different address:
  5.   Where you live
                                          1515 South Boulevard
                                          Number               Street                                                Number            Street




                                          Houston, TX 77006
                                          City                                               State       ZIP Code    City                                     State     ZIP Code

                                          Harris
                                          County                                                                     County

                                          If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from yours, fill it
                                          it in here. Note that the court will send any notices to you at in here. Note that the court will send any notices to you at this
                                          this mailing address.                                           mailing address.


                                          Number               Street                                                Number            Street



                                          P.O. Box                                                                   P.O. Box



                                          City                                               State       ZIP Code    City                                     State     ZIP Code




  6.   Why you are choosing this          Check one:                                                                 Check one:
       district to file for bankruptcy
                                          ✔
                                          ❑      Over the last 180 days before filing this petition, I have          ❑      Over the last 180 days before filing this petition, I have
                                                 lived in this district longer than in any other district.                  lived in this district longer than in any other district.

                                          ❑      I have another reason. Explain.                                     ❑      I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408)                                                     (See 28 U.S.C. § 1408)




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                                 page 2
                            Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 3 of 21

 Debtor 1           Scott                Vincent                 Van Dyke                                              Case number (if known)
                    First Name           Middle Name                 Last Name


 Part 2: Tell the Court About Your Bankruptcy Case


  7.   The chapter of the Bankruptcy     Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
       Code you are choosing to file     (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       under                             ❑     Chapter 7
                                         ✔
                                         ❑     Chapter 11
                                         ❑     Chapter 12
                                         ❑     Chapter 13



  8.   How you will pay the fee          ✔
                                         ❑   I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                             about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                             order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                             a pre-printed address.

                                         ❑   I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                             The Filing Fee in Installments (Official Form 103A).

                                         ❑   I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                             but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                             that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                             out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




  9.   Have you filed for bankruptcy     ✔ No.
                                         ❑
       within the last 8 years?
                                         ❑Yes.     District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY




  10. Are any bankruptcy cases           ❑No.
       pending or being filed by a
       spouse who is not filing this
                                         ✔Yes.
                                         ❑         Debtor Anglo-Dutch Energy, LLC                                               Relationship to you Business
       case with you, or by a business
       partner, or by an affiliate?                District Southern District of Texas           When 04/23/2021                Case number, if known 21-60036
                                                                                                      MM / DD / YYYY
                                                   Debtor                                                                       Relationship to you

                                                   District                                      When                           Case number, if known
                                                                                                        MM / DD / YYYY




  11. Do you rent your residence?        ✔
                                         ❑   No.    Go to line 12.

                                         ❑   Yes. Has your landlord obtained an eviction judgment against you?

                                                    ❑   No. Go to line 12.

                                                    ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                        of this bankruptcy petition.




Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 3
                              Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 4 of 21

 Debtor 1             Scott                   Vincent                  Van Dyke                                           Case number (if known)
                      First Name              Middle Name               Last Name


 Part 3: Report About Any Businesses You Own as a Sole Proprietor


  12. Are you a sole proprietor of any        ✔
                                              ❑   No. Go to Part 4.
      full- or part-time business?
                                              ❑   Yes. Name and location of business
      A sole proprietorship is a business
      you operate as an individual, and is
      not a separate legal entity such as         Name of business, if any
      a corporation, partnership, or LLC.

      If you have more than one sole              Number           Street
      proprietorship, use a separate
      sheet and attach it to this petition.


                                                  City                                                       State         ZIP Code

                                                  Check the appropriate box to describe your business:

                                                  ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                  ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                  ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                  ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                  ❑      None of the above



  13. Are you filing under Chapter 11         If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to proceed
      of the Bankruptcy Code, and             under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or you are
      are you a small business debtor         choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations, cash-flow
      or a debtor as defined by 11            statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      U.S. C. § 1182(1)?
                                              ❑   No.        I am not filing under Chapter 11.
      For a definition of small business
      debtor, see 11 U.S.C. § 101(51D).       ✔
                                              ❑   No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                             Bankruptcy Code.

                                              ❑   Yes.       I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy
                                                             Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                              ❑   Yes.       I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code,
                                                             and I choose to proceed under Subchapter V of Chapter 11.


 Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


  14. Do you own or have any                  ✔
                                              ❑   No.
      property that poses or is
      alleged to pose a threat of             ❑   Yes.     What is the hazard?
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate
      attention?                                           If immediate attention is needed, why is it needed?

      For example, do you own
      perishable goods, or livestock that
      must be fed, or a building that
      needs urgent repairs?                                Where is the property?
                                                                                    Number          Street




                                                                                      City                                                State               ZIP Code




Official Form 101                                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 4
                             Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 5 of 21

 Debtor 1            Scott                Vincent                    Van Dyke                                           Case number (if known)
                     First Name            Middle Name                Last Name


 Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


  15. Tell the court whether you          About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                  You must check one:
                                          ✔
      receive a briefing about credit
      counseling before you file for      ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      bankruptcy. You must truthfully          agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      check one of the following               petition, and I received a certificate of completion.                petition, and I received a certificate of completion.
      choices. If you cannot do so, you        Attach a copy of the certificate and the payment plan, if            Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                             any, that you developed with the agency.

      If you file anyway, the court can   ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.             petition, but I do not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you          Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if             MUST file a copy of the certificate and payment plan, if
                                               any.                                                                 any.

                                          ❑    I certify that I asked for credit counseling services from an   ❑    I certify that I asked for credit counseling services from an
                                               approved agency, but was unable to obtain those services             approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent               during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                 circumstances merit a 30-day temporary waiver of the
                                               requirement.                                                         requirement.
                                               To ask for a 30-day temporary waiver of the requirement,             To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made             attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it             to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                    before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                        circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied              Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before you            with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must still          If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                    receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if              along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for             Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                        cause and is limited to a maximum of 15 days.

                                          ❑    I am not required to receive a briefing about credit            ❑    I am not required to receive a briefing about credit
                                               counseling because of:                                               counseling because of:
                                               ❑    Incapacity. I have a mental illness or a mental                 ❑    Incapacity. I have a mental illness or a mental
                                                                deficiency that makes me incapable                                   deficiency that makes me incapable
                                                                of realizing or making rational                                      of realizing or making rational
                                                                decisions about finances.                                            decisions about finances.
                                               ❑    Disability.   My physical disability causes me to               ❑    Disability.   My physical disability causes me to
                                                                  be unable to participate in a briefing                               be unable to participate in a briefing
                                                                  in person, by phone, or through the                                  in person, by phone, or through the
                                                                  internet, even after I reasonably tried                              internet, even after I reasonably tried
                                                                  to do so.                                                            to do so.
                                               ❑    Active duty. I am currently on active military duty in          ❑    Active duty. I am currently on active military duty in
                                                                 a military combat zone.                                              a military combat zone.

                                               If you believe you are not required to receive a briefing            If you believe you are not required to receive a briefing
                                               about credit counseling, you must file a motion for waiver           about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                 of credit counseling with the court.




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 5
                             Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 6 of 21

 Debtor 1            Scott                  Vincent                   Van Dyke                                            Case number (if known)
                     First Name             Middle Name               Last Name


 Part 6: Answer These Questions for Reporting Purposes


  16. What kind of debts do you               16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
      have?                                        an individual primarily for a personal, family, or household purpose.”
                                                      ❑   No. Go to line 16b.
                                                      ✔
                                                      ❑   Yes. Go to line 17.

                                              16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                   business or investment or through the operation of the business or investment.
                                                      ❑   No. Go to line 16c.
                                                      ❑   Yes. Go to line 17.

                                              16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?          ✔
                                               ❑      No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after any           ❑      Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded and                      expenses are paid that funds will be available to distribute to unsecured creditors?
      administrative expenses are paid                        ❑    No
      that funds will be available for                        ❑    Yes
      distribution to unsecured
      creditors?

  18. How many creditors do you                 ✔
                                                ❑     1-49          ❑    1,000-5,000           ❑     25,001-50,000 ❑ 50,000-100,000 ❑ More than 100,000
      estimate that you owe?                    ❑     50-99         ❑    5,001-10,000
                                                ❑     100-199       ❑    10,001-25,000
                                                ❑     200-999


  19. How much do you estimate your             ✔
                                                ❑     $0-$50,000                       ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
      assets to be worth?                       ❑     $50,001-$100,000                 ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                ❑     $100,001-$500,000                ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                ❑     $500,001-$1 million              ❑    $100,000,001-$500 million                 ❑    More than $50 billion


  20. How much do you estimate your             ❑     $0-$50,000                       ✔
                                                                                       ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
      liabilities to be?                        ❑     $50,001-$100,000                 ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                ❑     $100,001-$500,000                ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                ❑     $500,001-$1 million              ❑    $100,000,001-$500 million                 ❑    More than $50 billion

 Part 7: Sign Below


  For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    ✘ /s/ Scott Vincent Van Dyke
                                         Scott Vincent Van Dyke, Debtor 1
                                         Executed on 05/25/2021
                                                          MM/ DD/ YYYY




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 6
                             Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 7 of 21

 Debtor 1            Scott                  Vincent                 Van Dyke                                           Case number (if known)
                     First Name             Middle Name              Last Name



   For your attorney, if you are              I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one                         under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                              which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
   If you are not represented by an           in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
   attorney, you do not need to file this     filed with the petition is incorrect.
   page.

                                              ✘ /s/ Susan Tran Adams                                                    Date 05/25/2021
                                                                                                                              MM / DD / YYYY
                                                   Signature of Attorney for Debtor



                                                  Susan Tran Adams
                                                  Printed name

                                                  TRAN SINGH, LLP
                                                  Firm name

                                                  2502 La Branch St.
                                                  Number      Street



                                                  Houston                                                             TX       77004
                                                  City                                                                State    ZIP Code



                                                  Contact phone (832) 975-7300                        Email address stran@ts-llp.com


                                                  24075648                                                            TX
                                                  Bar number                                                          State




Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
                             Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 8 of 21

 Debtor 1            Scott             Vincent                        Van Dyke                                                           Case number (if known)
                     First Name        Middle Name                    Last Name


 Additional Items: Continuation Page

                                        About Debtor 1:                                                                           About Debtor 2 (Spouse Only in a Joint Case):


  4.   Any business names and
       Employer Identification          Anglo-Dutch (Everest), LLC
       Numbers (EIN) you have used      Business name
       in the last 8 years (cont)
                                        Anglo-Dutch (Neftenge), LLC
       Include trade names and doing    Business name
       business as names
                                        Anglo-Dutch Energy Partners IV, LLC
                                        Business name

                                        American Oil & Gas, LLC
                                        Business name

                                        Trepador Energy, LLC
                                        Business name

                                        Potomac Assets, LLC
                                        Business name

                                        Texas Petroleum Operations, LLC
                                        Business name

                                        Burgoyne Investments, LLC
                                        Business name

                                         7    6   -       0       6       3       3           1           9           7
                                        EIN

                                         7    6   -       0       4       9       2           4           1       -       0
                                        EIN

                                         4    5       4       6       6       9           6           5           2
                                        EIN

                                         7    6   -       0       6       3       1           1           3           9
                                        EIN

                                         4    7       4       3       5       8           4           3           2
                                        EIN

                                         8    5   -       2       4       8       5           4           0           7
                                        EIN

                                         8    5   -       2       4       8       5           4           0           7
                                        EIN

                                         8    5   -       2       1       5   -       2           5           1       -       2
                                        EIN




Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                                                    page 8
                                 Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 9 of 21

 Fill in this information to identify your case:

  Debtor 1                    Scott                   Vincent              Van Dyke
                              First Name              Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)         First Name              Middle Name         Last Name

  United States Bankruptcy Court for the:                            Southern District of Texas

  Case number                                                                                                                             ❑   Check if this is an
  (if known)                                                                                                                                  amended filing


Official Form 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims Against You and Are Not Insiders                                                                                                           12/15
If you are a individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or Chapter 13, do not fill out
this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners; relatives of any general partners; partnerships of
which you are a general partner; corporations of which you are an officer, director, person in control, or owner of 20 percent or more of their voting securities; and
any managing agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the
unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.



 Part 1: List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

 1                                                              What is the nature of the claim?                        None                                 $1,885,210.00

     Cadence/Superior Bank                                      As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                                ❑Contingent
     Operations Center                                          ❑Unliquidated
     Number          Street
                                                                ❑Disputed
     Birmingham, AL 35203                                       ✔None of the above apply
                                                                ❑
     City                             State        Zip Code
                                                                Does the creditor have a lien on your property? Secured
                                                                ❑No
     Contact
                                                                ✔Yes.
                                                                ❑
                                                                Total claim (secured and unsecured):                      $1,885,210.00
     Contact phone                                              Value of security:                                –               $0.00
                                                                Unsecured Claim:                                          $1,885,210.00

Official Form 104                             For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            page 1
                                  Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 10 of 21

 Debtor 1                 Scott                   Vincent                 Van Dyke                                              Case number (if known)
                          First Name               Middle Name             Last Name
                                                                                                                                                         Unsecured claim

 2                                                               What is the nature of the claim?                      CreditCard                               $46,074.00

     Bank of America                                             As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                                 ❑Contingent
     4909 Savarese Circle FL1-908-01-50                          ❑Unliquidated
     Number          Street
                                                                 ❑Disputed
     Tampa, FL 33634                                             ✔None of the above apply
                                                                 ❑
     City                              State        Zip Code
                                                                 Does the creditor have a lien on your property? Unsecured
                                                                 ✔ No
                                                                 ❑
                                                                 ❑Yes.
     Contact

                                                                 Total claim (secured and unsecured):
     Contact phone
                                                                 Value of security:                                –
                                                                 Unsecured Claim:


 3                                                               What is the nature of the claim?                      CreditCard                               $45,559.00

     Chase Card Services                                         As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                                 ❑Contingent
     Attn: Bankruptcy                                            ❑Unliquidated
     PO Box 15298                                                ❑Disputed
     Number          Street                                      ✔None of the above apply
                                                                 ❑
     Wilmington, DE 19850                                        Does the creditor have a lien on your property? Unsecured
     City                              State        Zip Code     ✔ No
                                                                 ❑
                                                                 ❑Yes.
     Contact                                                     Total claim (secured and unsecured):
                                                                 Value of security:                                –
     Contact phone                                               Unsecured Claim:


 4                                                               What is the nature of the claim?                        None                                   $13,000.00

     Titlemax of Texas                                           As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                                 ❑Contingent
     15 Bull St Ste 200                                          ❑Unliquidated
     Number          Street
                                                                 ❑Disputed
     Savannah, GA 31401-2686                                     ✔None of the above apply
                                                                 ❑
     City                              State        Zip Code
                                                                 Does the creditor have a lien on your property? Secured
                                                                 ❑No
     Contact
                                                                 ✔Yes.
                                                                 ❑
                                                                 Total claim (secured and unsecured):                           $13,000.00
     Contact phone                                               Value of security:                                –                 $0.00
                                                                 Unsecured Claim:                                               $13,000.00




Official Form 104                              For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            page 2
                                 Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 11 of 21

 Debtor 1               Scott                   Vincent                 Van Dyke                                              Case number (if known)
                        First Name               Middle Name             Last Name
                                                                                                                                                       Unsecured claim

 5                                                             What is the nature of the claim?                        None                                    $9,969.00

     Wells Fargo Dealer Services                               As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     Attn: Bankruptcy                                          ❑Unliquidated
     1100 Corporate Center Drive                               ❑Disputed
     Number          Street                                    ✔None of the above apply
                                                               ❑
     Raleigh, NC 27607                                         Does the creditor have a lien on your property? Secured
     City                            State        Zip Code     ❑No
                                                               ✔Yes.
                                                               ❑
     Contact                                                   Total claim (secured and unsecured):                           $9,969.00
                                                               Value of security:                                –                $0.00
                                                               Unsecured Claim:                                               $9,969.00
     Contact phone


 6                                                             What is the nature of the claim?                 CollectionAttorney                             $3,675.00

     Central Portfolio Control                                 As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     Attn: Bankruptcy Attn: Bankruptcy                         ❑Unliquidated
     10249 Yellow Circle Dr , Ste 200                          ❑Disputed
     Number          Street                                    ✔None of the above apply
                                                               ❑
     Minnetonka, MN 55343                                      Does the creditor have a lien on your property? Unsecured
     City                            State        Zip Code     ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact                                                   Total claim (secured and unsecured):
                                                               Value of security:                                –
     Contact phone                                             Unsecured Claim:


 7                                                             What is the nature of the claim?                 CollectionAttorney                               $777.00

     Phoenix Financial Services, LLC                           As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     Attn: Bankruptcy                                          ❑Unliquidated
     PO Box 361450                                             ❑Disputed
     Number          Street                                    ✔None of the above apply
                                                               ❑
     Indianapolis,, IN 46236                                   Does the creditor have a lien on your property? Unsecured
     City                            State        Zip Code     ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact                                                   Total claim (secured and unsecured):
                                                               Value of security:                                –
     Contact phone                                             Unsecured Claim:




Official Form 104                            For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            page 3
                                Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 12 of 21

 Debtor 1               Scott                   Vincent                 Van Dyke                                              Case number (if known)
                        First Name               Middle Name             Last Name
                                                                                                                                                       Unsecured claim

 8                                                             What is the nature of the claim?

                                                               As of the date you file, the claim is: Check all that apply.
     Creditor's Name                                           ❑Contingent
                                                               ❑Unliquidated
     Number          Street                                    ❑Disputed
                                                               ❑None of the above apply
                                                               Does the creditor have a lien on your property?
     City                            State        Zip Code     ❑No
                                                               ❑Yes.
     Contact                                                   Total claim (secured and unsecured):
                                                               Value of security:                                –
                                                               Unsecured Claim:
     Contact phone


 9                                                             What is the nature of the claim?

                                                               As of the date you file, the claim is: Check all that apply.
     Creditor's Name                                           ❑Contingent
                                                               ❑Unliquidated
     Number          Street                                    ❑Disputed
                                                               ❑None of the above apply
                                                               Does the creditor have a lien on your property?
     City                            State        Zip Code     ❑No
                                                               ❑Yes.
     Contact                                                   Total claim (secured and unsecured):
                                                               Value of security:                                –
                                                               Unsecured Claim:
     Contact phone


 10                                                            What is the nature of the claim?

                                                               As of the date you file, the claim is: Check all that apply.
     Creditor's Name                                           ❑Contingent
                                                               ❑Unliquidated
     Number          Street                                    ❑Disputed
                                                               ❑None of the above apply
                                                               Does the creditor have a lien on your property?
     City                            State        Zip Code     ❑No
                                                               ❑Yes.
     Contact                                                   Total claim (secured and unsecured):
                                                               Value of security:                                –
                                                               Unsecured Claim:
     Contact phone




Official Form 104                            For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            page 4
                               Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 13 of 21

 Debtor 1              Scott                   Vincent                 Van Dyke                                              Case number (if known)
                       First Name               Middle Name             Last Name
                                                                                                                                                      Unsecured claim

 11                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone


 12                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone


 13                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone




Official Form 104                           For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            page 5
                               Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 14 of 21

 Debtor 1              Scott                   Vincent                 Van Dyke                                              Case number (if known)
                       First Name               Middle Name             Last Name
                                                                                                                                                      Unsecured claim

 14                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone


 15                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone


 16                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone




Official Form 104                           For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            page 6
                               Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 15 of 21

 Debtor 1              Scott                   Vincent                 Van Dyke                                              Case number (if known)
                       First Name               Middle Name             Last Name
                                                                                                                                                      Unsecured claim

 17                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone


 18                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone


 19                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone




Official Form 104                           For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            page 7
                               Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 16 of 21

Debtor 1             Scott                 Vincent                Van Dyke                                              Case number (if known)
                     First Name            Middle Name             Last Name
                                                                                                                                                 Unsecured claim

20                                                        What is the nature of the claim?

                                                         As of the date you file, the claim is: Check all that apply.
  Creditor's Name                                        ❑Contingent
                                                         ❑Unliquidated
  Number          Street                                 ❑Disputed
                                                         ❑None of the above apply
                                                         Does the creditor have a lien on your property?
  City                            State     Zip Code     ❑No
                                                         ❑Yes.
  Contact                                                Total claim (secured and unsecured):
                                                         Value of security:                                –
                                                         Unsecured Claim:
  Contact phone


Part 2: Sign Below



     Under penalty of perjury, I declare that the information provided in this form is true and correct.



 ✘                    /s/ Scott Vincent Van Dyke                     ✘
       Signature of Debtor 1                                              Signature of Debtor 2


       Date 05/25/2021                                                    Date
             MM/ DD/ YYYY                                                        MM/ DD/ YYYY
                       Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 17 of 21


B2030 (Form 2030) (12/15)


                                                    United States Bankruptcy Court
                                                                     Southern District of Texas

In re        Van Dyke, Scott Vincent

                                                                                                       Case No.

Debtor                                                                                                 Chapter                 11


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.      Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
        that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
        services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as
        follows:

        For legal services, I have agreed to accept ......................................................................................................................................
                                                                                                                                                      $0.00

        Prior to the filing of this statement I have received ...........................................................................................................................
                                                                                                                                             $23,162.00

        Balance Due ................................................................................................................................................
                                                                                                                                                       ($23,162.00)

2.      The source of the compensation paid to me was:

        ✔ Debtor
        ❑                           ❑ Other (specify)
3.      The source of compensation to be paid to me is:

        ✔ Debtor
        ❑                           ❑ Other (specify)
4.      ✔
        ❑     I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
        of my law firm.

        ❑     I have agreed to share the above-disclosed compensation with a other person or persons who are not members or associates
        of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is
        attached.

5.      In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

        a.     Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
               bankruptcy;

        b.     Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

        c.     Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.      By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                                  Page 1 of 2
                 Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 18 of 21


B2030 (Form 2030) (12/15)


                                                         CERTIFICATION

                     I certify that the foregoing is a complete statement of any agreement or arrangement for
                payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                       05/25/2021                                        /s/ Susan Tran Adams
                Date                                     Susan Tran Adams
                                                         Signature of Attorney
                                                                                      Bar Number: 24075648
                                                                                          TRAN SINGH, LLP
                                                                                          2502 La Branch St.
                                                                                          Houston, TX 77004
                                                                                      Phone: (832) 975-7300

                                                                            TRAN SINGH, LLP
                                                         Name of law firm




                                                             Page 2 of 2
                   Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 19 of 21

                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                           SOUTHERN DISTRICT OF TEXAS
                                                                 VICTORIA DIVISION

IN RE: Van Dyke, Scott Vincent                                                               CASE NO

                                                                                             CHAPTER 11




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       05/25/2021              Signature                                 /s/ Scott Vincent Van Dyke
                                                                            Scott Vincent Van Dyke, Debtor
Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 20 of 21


                       AmeriCredit/GM Financial
                       Attn: Bankruptcy
                       PO Box 183853
                       Arlington, TX 76096



                       Bank of America
                       4909 Savarese Circle FL1-908-01-50
                       Tampa, FL 33634




                       BBVA Compass
                       Attn: Bankruptcy
                       PO Box 10566
                       Birmingham, AL 35296



                       Cadence/Superior Bank
                       Operations Center
                       Birmingham, AL 35203




                       Central Portfolio Control
                       Attn: Bankruptcy Attn: Bankruptcy
                       10249 Yellow Circle Dr , Ste 200
                       Minnetonka, MN 55343



                       Chase Auto Finance
                       P.O. Box 78101
                       Phoenix, AZ 85062




                       Chase Card Services
                       Attn: Bankruptcy
                       PO Box 15298
                       Wilmington, DE 19850



                       Citibank
                       Citicorp Credit Srvs/Centralized Bk dept
                       PO Box 790034
                       St Louis, MO 63179
Case 21-60052 Document 1 Filed in TXSB on 05/25/21 Page 21 of 21


                       Encore Bank
                       Nine Greenway Plaza
                       Houston, TX 77046




                       Phoenix Financial Services,
                       LLC
                       Attn: Bankruptcy
                       PO Box 361450
                       Indianapolis,, IN 46236


                       Titlemax of Texas
                       15 Bull St Ste 200
                       Savannah, GA 31401-2686




                       Wells Fargo Dealer Services
                       Attn: Bankruptcy 1100 Corporate Center
                       Drive
                       Raleigh, NC 27607
